DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed 9/1/2022. Currently, claim 3 has been canceled, claims 1-2 and 4-13 are pending and claims 11-13 are withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yogo et al. (US Patent No.: 4,653,581 hereinafter “Yogo”) in view of Bardeleben et al. (US Publication No.: 2016/0282053 hereinafter “Bardeleben”).
With respect to claim 1, Yogo discloses a plate heat exchanger (Fig. 2) comprising: a pack of superimposed heat exchanger plates (plates 12) provided with alternating ridges and depressions (Fig. 2, H1 and H2 make up ridges and depressions on plates 12), and with through-holes (15 and 16) configured to convey two heat exchange fluids in spaces between the superimposed heat exchanger plates (Fluids A and B), wherein each heat exchanger plate is rectangular in shape (plates 12 are rectangular), wherein the heat exchanger comprises two cover plates mounted on a first heat exchanger plate of said pack of the superimposed heat exchanger plates (Fig. 2, cover plates 26 on first plate 12), wherein a surface area of each of said two cover plates is smaller than half a surface area of said first heat exchanger plate (Fig. 2, cover plate 26 is less than half the surface area of 12) and wherein each of said two cover plates further comprises: a pair of second holes (holes 27 and 28) shaped and positioned to correspond to said through- holes (27 and 29 correspond to holes 15 and 16) in the superimposed heat exchanger plates. 
Yogo does not disclose a metal ring extending downwardly from one of said second holes into said first heat exchanger plate having one of the through-holes for one of the heat exchange fluids, wherein said metal ring is adapted to guarantee a hermetic seal between one of said cover plates and said first heat exchanger plate and wherein said metal ring comprises a flange extending radially from an outer edge of said metal ring.
Bardeleben teaches a ring on a first plate of a heat exchanger that seals the cover plate and extends downwardly into the heat exchanger (Figs. 2-3, manifold insert 40 extends down from a hole and creates a hermetic seal between the cover plate and one of said first heat exchanger plates) and has a flange that extends radially from an outer edge of the ring (Figs. 2-3 and 7, flanged end at 54 and Para 0032). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the plates of Yogo with the distributor ring with the flange as taught by Bardeleben to provide a distribution manifold for the fluid while having a seal at the end of the annular first manifold flow passage (Para 0032). Further, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the ring be metal since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and metal is an old and well known material choice with high heat transfer properties.
With respect to claim 2, Yogo and Bardeleben teach the plate heat exchanger according to claim 1 as discussed above. Bardeleben does not disclose said metal ring and the one of said cover plates are a solid single piece. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the cover plate and the manifold distributor of Bardeleben to be integral with the cover plate, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.
With respect to claim 4, Yogo and Bardeleben teach the plate heat exchanger according to claim 1 as discussed above. Yogo also discloses wherein a shape and size of said two cover plates correspond to side portions of said first heat exchanger plate (Fig. 2, cover plate 26 corresponds to side portions of plate 12), the side portions comprising said through-holes and being located in proximity to transverse edges (27 and 28 are close to the edges).
With respect to claim 5, Yogo and Bardeleben teach the plate heat exchanger according to claim 4 as discussed above. Yogo also discloses wherein each of said two cover plates has a symmetrical shape, so that each of said two cover plates can be mounted either on a right side or a left side of the pack (Fig. 2, cover plates 26 are a symmetrical shape).
With respect to claim 7, Yogo and Bardeleben teach the plate heat exchanger according to claim 1 as discussed above. Yogo also discloses wherein said two cover plates provide a seat or base (Cover plates 26 have holes 27 and 28 and have a flat surface or seat or base that is capable of having fixing bolts) for an application of fixing stud bolts and is provided with holes, seats or coupling means for installation of means for fixing said two cover plates to one of the at least two hydraulically isolated circuits (Fig. 2, bottom of cover plates 26 have a flat seat that is coupled to plate 12 and circuits A and B).
It is noted that the phrases “provide a seat or base for an application of fixing stud bolts ” and “means for installation of means for fixing said two cover plates to one of the at least two hydraulically isolated circuits” are statements of intended use and the structure as disclosed by the combined teachings are capable of performing the function. Further, the teachings disclose all of the structural features of the claim. 
With respect to claim 8, Yogo and Bardeleben teach the plate heat exchanger according to claim 1 as discussed above. Yogo also discloses wherein said first one of said heat exchanger plates is equal to at least one of other heat exchanger plates forming the pack (Fig. 2, plates 12).
With respect to claim 9, Yogo and Bardeleben teach the plate heat exchanger according to claim 1 as discussed above. Yogo also discloses wherein said heat exchanger plates are all identical or of two different types in order to define hydraulic circuits with different flow resistance (Fig. 2, plates 12).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yogo et al. (US Patent No.: 4,653,581 hereinafter “Yogo”) in view of Bardeleben et al. (US Publication No.: 2016/0282053 hereinafter “Bardeleben”) and further in view of Strahle (US Publication No.: 2004/0112579).
With respect to claim 6, Yogo and Bardeleben teach the plate heat exchanger according to claim 1 as discussed above. Yogo does not disclose each cover plate comprises one or more shaped tabs projecting from an edge of said cover plate facing a center of said first one of said heat exchanger plates, said one or more shaped tabs being positioned to be inserted in one of said depressions provided on said first one of said superimposed heat exchanger plates.
Strahle teaches a cover plate that comprises one or more shaped tabs, which project from an edge facing a center of said first one of said heat exchanger plates and is configured to be inserted in one of said depressions provided on said first one of said heat exchanger plates (Fig. 1, cover plate 20 has tab 78 that faces a center of heat exchanger plate and is inserted into a depression of plate 22). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the cover plates of Yogo with tabs as taught by Strahle to aid in aligning and reinforcing the heat exchanger (Para 0033).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the Strahle reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763